Citation Nr: 1702980	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   The Veteran presented sworn testimony at a hearing before the undersigned in November 2015.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran's hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his bilateral hearing loss, which he contends began in service and has been recurrent since that time.  

All three elements of service connection are established by the competent and credible lay and medical evidence of record.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)(stating that the elements of service connection are (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship or "nexus" between the two.)  The Veteran has a diagnosis of bilateral hearing loss and suffered acoustic trauma when exposed to extreme loud noise in service while performing his duties as an Aviation Electrician's Mate.  See December 2013 VA Examination Report.  Thus, the first two criteria have been met.

Furthermore, the competent and credible evidence of record shows that his current bilateral hearing loss had its onset during service and has been continuous since that time.  The Veteran testified that he first noticed hearing loss during service and that it has continued since that time.  See November 2015 Hr'g Tr. at 9.  The Veteran is competent to give testimony concerning the onset of his hearing loss symptoms and the continuation of such symptoms and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran provided a private medical opinion from Audiologist D.G., who opined that a significant portion of the Veteran's hearing loss is likely due to his noise exposure in service.  Audiologist D.G. reasoned that working in close proximity to jet engines put the Veteran at risk for noise induced hearing loss, and the Veteran's description of tinnitus developing during service also suggests significant noise exposure during that time.  D.G. further noted that the Veteran has a hearing loss in both ears that is the type and configuration of hearing loss that are typical of that seen with noise exposure.  According to the December 2013 VA examination report, although the Veteran engaged in some hunting post-service, his post-service occupation did not involve any significant noise exposure.  Thus, the Board finds the August 2014 private opinion of D.G. probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board notes that the August 2014 VA examiner opined that the Veteran's current bilateral hearing loss was not related to service; however, because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b). Thus, the Board finds that service connection for bilateral hearing loss is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


